Opinión concurrente del
Juez Asociado Señor Hernández Denton, a la cual se unen el Juez Presidente Señor An-dréu García y la Juez Asociada Señora Naveira de Rodón.
El Consejo de Educación Superior de la Universidad de Puerto Rico, creado por la Ley Núm. 1 de 20 de enero de 1966 (18 L.P.R.A. see. 601 et seq.), y algunos de sus miem-bros solicitan que revisemos la sentencia del Tribunal Superior que declaró sin lugar su demanda, que impugnaba la constitucionalidad de las Leyes Núm. 12 de 7 de junio de 1993 (18 L.P.R.A. see. 621c) y Núms. 16 y 17 de 16 de junio de 1993 (18 L.P.R.A. see. 602 y 18 L.P.R.A. sees. 852-8521 y 2101, respectivamente). Estos estatutos eliminaron dicho *96cuerpo y crearon otros dos (2): un nuevo Consejo de Edu-cación Superior con la única función de acreditar institu-ciones privadas de educación superior, y otro, la Junta de Síndicos para gobernar la Universidad, función que —junto a la de acreditar— antes le correspondía al Consejo creado por la legislación de 1966.
Al evaluar la controversia del caso de marras, partimos de la premisa de que la Universidad de Puerto Rico tiene funciones únicas en nuestra vida democrática: conservar y transmitir nuestra herencia cultural y académica; esclare-cer y analizar la realidad del país; propiciar el diálogo crea-tivo, y transmitir y respetar los valores básicos de la civi-lización, particularmente los derechos humanos. También partimos de la premisa de que la misión de la Universidad —en nuestra sociedad— requiere que el claustro disfrute de una libertad académica amplia para pensar, enseñar, investigar y expresarse libremente.
Preocupados por la alegación de los miembros del Con-sejo de que la actuación de las ramas políticas del Estado viola la libertad académica de la Universidad de Puerto Rico al cambiar mediante legislación las funciones del Con-sejo, votamos para expedir el recurso y evaluar, con cui-dado, los señalamientos de los peticionarios y de todas las entidades interesadas.
Por la importancia que tiene la Universidad de Puerto Rico en nuestro sistema educativo y en el país, y en vista de que era la primera vez que se invocaban los principios de libertad académica y autonomía universitaria para cuestionar los profundos cambios introducidos en la admi-nistración universitaria por las leyes impugnadas, conside-ramos que esta Curia tenía la obligación de examinar la constitucionalidad de las Leyes Núms. 12,16 y 17 de 1993, supra.
Después de examinar con cuidado los distintos escritos que fueron sometidos por todos los protagonistas de este conflicto, estamos de acuerdo con la sentencia emitida por *97el Tribunal por entender que los peticionarios no alegaron ni probaron que, mediante la legislación impugnada, el Go-bernador intervino directa o indirectamente con los asun-tos académicos universitarios medulares.
No obstante, por entender que el asunto traído ante nos por los miembros del Consejo nos ofrece una oportunidad histórica para pronunciarnos sobre el derecho de libertad académica y el alcance de su protección sobre las institu-ciones universitarias, suscribimos esta opinión concurrente.
r — 1
La Ley de la Universidad de Puerto Rico de 1966 (en adelante Ley Universitaria), Ley Núm. 1, supra, creó un Consejo de Educación Superior (en adelante Consejo) con la responsabilidad de gobernar la Universidad de Puerto Rico.(1) A la misma vez, a este organismo se le delegó el poder para licenciar y acreditar las instituciones privadas de educación superior en Puerto Rico. Los miembros de dicho Consejo eran nombrados por el Gobernador con el consejo y consentimiento del Senado.
A raíz del cambio de gobierno y la instalación del Gober-nador del Estado Libre Asociado, Hon. Pedro J. Rosselló, el año pasado se aprobaron tres (3) leyes que cambiaron este esquema: la Ley Núm. 12, supra, y las Leyes Núms. 16 y 17, supra (en adelante Ley Núm. 16 y Ley Núm. 17).(2) Dicha legislación separó las funciones de acreditación y go-bierno universitario, de modo que no fuera un solo orga-nismo quien las desempeñara. Para lograr ese objetivo, se *98eliminó el Consejo y, en su lugar, se creó un nuevo orga-nismo llamado también “Consejo de Educación Superior”, y una Junta de Síndicos. Se le asignó la labor de acredita-ción al nuevo Consejo y la de gobierno universitario a la Junta.
La legislación reciente dispone que los miembros del Consejo pasarían a formar parte del nuevo Consejo hasta la expiración de sus términos originales. A su vez, se dis-puso que diez (10) de los trece (13) miembros de la Junta de Síndicos serían nombrados por el Gobernador actual con el consejo y consentimiento del Senado. Los otros tres (3) puestos corresponden a un (1) estudiante y dos (2) profeso-res, los cuales se escogerían mediante otros mecanismos.
Los miembros del Consejo incoaron una acción contra el Hon. Pedro J. Rosselló, Gobernador del Estado Libre Aso-ciado de Puerto Rico (en adelante Gobernador). Alegaron que las leyes eran inconstitucionales por violar la libertad académica y la autonomía de la Universidad de Puerto Rico —que fluyen, alegadamente, del derecho constitucio-nal a la libertad de expresión— y por privarlos de su liber-tad y propiedad sin el debido proceso de ley. Art. II, Secs. 4 y 7 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1; Enmdas. I, V y XIV, Const. E.E. U.U., L.P.R.A., Tomo 1.
El Tribunal Superior resolvió que el Consejo carecía de legitimación activa para demandar; que la autonomía uni-versitaria no era de rango constitucional; que la libertad académica bajo la Primera Enmienda a la Constitución federal, supra, no amparaba a los miembros del Consejo en su reclamo, y que no se les privó de un interés propietario a los fines de la cláusula constitucional de debido proceso.
Inconformes, los miembros del Consejo apelaron dicho dictamen ante este Tribunal. Esbozan que erró el tribunal de instancia en todo lo que resolvió, al añadir, además, que las leyes impugnadas son inconstitucionales por establecer un despido ilegal motivado por discrimen político-partidista. Por su parte, el Gobernador niega que las leyes *99sean inconstitucionales y, además, plantea la falta de ca-pacidad del Consejo para demandar, así como la natura-leza no justiciable de la controversia por falta de legitima-ción activa de los miembros del cuerpo, de academicidad y de cuestión política.
En vista de que las cuestiones constitucionales plantea-das en la apelación no habían sido resueltas por esta Curia, acogimos el recurso. Por la importancia de la contro-versia del caso, el. Tribunal acordó darle atención prioritaria. Durante la etapa apelativa autorizamos la in-tervención de la Universidad de Puerto Rico y del recién creado “Consejo de Educación Superior”, así como la com-parecencia de la Asociación de Colegios y Universidades Privadas Inc. de P.R. (A.C.U.P.) como amicus curiae.
I — I HH

Capacidad del Consejo para demandar

El Consejo comparece como demandante en este pleito “en representación de la Universidad”. El Consejo alega que está capacitado y autorizado para invocar a su favor los derechos de la Universidad de Puerto Rico y solicitar que, al amparo de éstos, se declaren inconstitucionales los estatutos que lo eliminaron como cuerpo rector de la Universidad.
Por su parte, el Gobernador sostiene que el Consejo no tiene la capacidad para comparecer como demandante en un tribunal. Tiene razón.
Como regla general, un departamento ejecutivo o agen-cia no tiene personalidad jurídica para demandar o ser demandado. Rivera Maldonado v. E.L.A., 119 D.P.R. 74, 82 (1987); Pagán et al. v. E.L.A. et al., 131 D.P.R. 795, 801 esc. 2 (1992). Un organismo creado por ley sólo tendrá la capa-cidad para comparecer en los tribunales cuando su ley or-gánica le otorgue expresamente dicha capacidad o cuando *100ésta pueda ser razonablemente inferida del esquema estatutario.
La Ley Universitaria, estatuto orgánico del Consejo, no le concede expresamente la facultad de demandar o ser demandado. Art. 3 de la Ley Universitaria, 18 L.P.R.A. see. 602(d)-(e). Tampoco podemos deducir del esquema de dicha ley que el Consejo tuviera la capacidad para demandar. En primer lugar, la ley no establece que este organismo será una “persona” o una “corporación”. Tam-poco contiene un lenguaje del cual se pueda inferir que dicho cuerpo tendría la capacidad para demandar. La ley establece que la Universidad de Puerto Rico ejercerá sus funciones “a través del Consejo”. Art. 3 de la Ley Universi-taria, 18 L.P.R.A. sec. 602(f)(1). Esta disposición expone que si la Universidad fuera a demandar, sería el Consejo quien así lo determinaría y quien contrataría la represen-tación legal. Sin embargo, esto no implica que el Consejo tenga la facultad para demandar por sí solo o en represen-tación de la Universidad.
Aunque en dos (2) instancias muy específicas y particu-lares se autoriza al Consejo a comparecer a los tribunales, estas disposiciones no le conceden una capacidad general al Consejo para demandar bajo cualquier circunstancia.(3) Por el contrario, lo más razonable es pensar que al otor-garle dicha capacidad al Consejo, fue necesaria una legis-lación especial para establecer estas excepciones que le permitieron al Consejo, en esas dos (2) situaciones particu-lares, comparecer a los tribunales.
La organización de la Ley Universitaria también debi-lita el planteamiento de que el Consejo tiene la capacidad para demandar. Es a la Universidad a quien esta ley ex-presamente otorga poderes plenarios como corporación pú-*101blica, incluyendo los de demandar y ser demandada. 18 L.P.R.A. sec. 602(f). El Art. 3 de dicha ley, supra, define al Consejo como la junta de gobierno de la Universidad de Puerto Rico y procede a establecer su estructura, funciones y deberes. En el penúltimo inciso de ese mismo artículo se establecen las facultades de la Universidad y allí se dis-pone que ésta tendrá autoridad para demandar y ser demandada. 18 L.P.R.A. sec. 602(f). En estas circunstan-cias, no podemos considerar como accidental la omisión de expresamente conceder al Consejo dicha autoridad.(4)
No obstante, esta discusión no dispone del recurso ante nos. Como los miembros del Consejo tienen la capacidad para demandar, como personas naturales, procede que exa-minemos los otros errores señalados por éstos.
hH hH

Cuestión política

Los miembros del Consejo sostienen que esta controver-sia es justiciable y, por lo tanto, es capaz de ser resuelta por los tribunales. El Gobernador argumenta lo contrario, al alegar que está presente una cuestión política, que los miembros del Consejo carecen de legitimación activa y que el recurso es académico.
La doctrina de cuestión política, según desarrollada en la jurisdicción federal, surge de consideraciones sobre la separación de poderes en dicha esfera. Baker v. Carr, 369 U.S. 186, 210 (1962). Según esta doctrina, si en un caso hay presente una cuestión política, el caso no será justicia-*102ble y el tribunal deberá abstenerse de adjudicarlo. “La doc-trina de cuestión política plantea, en esencia, ‘que hay asuntos que no son susceptibles de determinación judicial porque su resolución corresponde a las [otras] ramas ... del gobierno —la legislativa o la ejecutiva— o, en última ins-tancia, al electorado’.” Noriega v. Hernández Colón, 135 D.P.R. 406, 422 (1994).
Recientemente, en Noriega v. Hernández Colón, supra, expresamos, citando al profesor Serrano Geyls, que existen tres (3) vertientes de la doctrina de cuestión política: “(a) la que requiere que los tribunales no asuman jurisdicción so-bre un asunto porque éste ha sido asignado textualmente por la Constitución a otra rama del Gobierno; (b) aquella según la cual las cortes deben de abstenerse de intervenir, bien porque no existan criterios de decisión susceptibles de descubrirse y administrarse por los tribunales, o bien por la presencia de otros factores análogos, y (c) la que acon-seja la abstención judicial por consideraciones derivadas de la prudencia”. (Citas omitidas.) íd., pág. 422.
En Silva v. Hernández Agosto, 118 D.P.R. 45, 54 (1986), expresamos, tomando como fundamento la doctrina federal, que la existencia de una cuestión política depende de los siguientes factores: “(1) una delegación expresa del asunto en controversia a otra rama del gobierno; (2) la au-sencia de criterios o normas judiciales apropiadas para resolver la controversia; (3) la imposibilidad de decidir sin hacer una determinación inicial de política pública que no le corresponde a los tribunales; (4) la imposibilidad de to-mar una decisión sin expresar una falta de respeto hacia otra rama de gobierno; (5) una necesidad poco usual de adherirse, sin cuestionar, a una decisión política tomada previamente, y (6) potencial de confusión proveniente de pronunciamientos múltiples de varios departamentos del Gobierno sobre un punto.”
Para determinar si está presente una cuestión política que nos impida adjudicar una controversia, examinamos *103todas las circunstancias del caso al amparo de los princi-pios generales de separación de poderes que prevalecen en nuestra jurisdicción. No hay una fórmula matemática para decidir si se aplica la doctrina. Ninguno de los criterios por sí solo es determinante al resolver si está presente una cuestión política.
El Gobernador expone que está presente una cuestión política debido a que nuestra Constitución delegó en la Asamblea Legislativa el poder para crear, consolidar y re-organizar las agencias de gobierno y, además, están pre-sentes los demás factores antes expuestos, indicadores de la existencia de cuestión política.
La Constitución le confiere a la Rama Legislativa la facultad para reorganizar los departamentos ejecutivos de nuestro Gobierno. Sin embargo, esto por sí solo no es suficiente para hacer una cuestión política de cualquier controversia en la cual se impugne una actuación de la Asamblea Legislativa en el ejercicio de esa facultad. Al ejercitar la facultad de reorganización, las ramas políticas tienen que obrar conforme a todos los demás preceptos constitucionales.
Al igual que cualquier otra ley, un estatuto que reorga-nice algún departamento ejecutivo no puede violar los de-rechos constitucionales relacionados a la libertad de expre-sión y la Rama Judicial no está impedida de revisar la actuación legislativa. No se ha expresado razón alguna por la cual, a diferencia de las leyes relacionadas a otras ma-terias, los tribunales no puedan revisar una alegación de violación a derechos individuales de rango constitucional, cuando la ley impugnada reorganice un departamento ejecutivo. Al igual que otros casos relacionados a la liber-tad de expresión, tenemos los criterios necesarios para resolver la controversia ante nos.
Además, al revisar la constitucionalidad de esta ley no hacemos una determinación impermisible de política pública. La teoría de los miembros del Consejo se apoya en *104los derechos de la libertad de expresión y del debido pro-ceso, los cuales, por tradición responden a intereses individuales. Al resolver este recurso, no estaríamos deci-diendo cuál política pública es la más sabia. Al examinar la procedencia del reclamo de libertad académica institucio-nal para la Universidad de Puerto Rico, estamos ponde-rando valores dimanantes de la libertad de expresión, los cuales, además de proteger intereses individuales, también incorporan beneficios para la sociedad. Ello no significa que estemos determinando una política pública; simple-mente estamos poniendo en vigor aquella que se incorporó a la Constitución mediante la cláusula de libertad de expresión. Estamos ante una situación típica, en la cual tenemos la responsabilidad ineludible de determinar si el Estado ha violado unos derechos fundamentales, tarea pre-cisamente para la cual los tribunales están, en general, mejor equipados y que acostumbran realizar.
En vista de lo anterior, concluimos que este caso no pre-senta una cuestión política que nos impida que revisemos la constitucionalidad de la legislación impugnada.
IV

Legitimación activa

Aunque el Tribunal Superior aceptó de forma implícita que los miembros del Consejo poseían una legitimación ac-tiva, en su carácter individual, para instar este pleito, el Gobernador sostiene ante nos que éstos carecen de dicha legitimación.(5) Procedemos a examinar esta controversia.
Hemos establecido que para tener una legitimación ac-tiva es necesario haber sufrido un daño claro y palpable; que el daño sea real, inmediato y preciso, y no abstracto o hipotético; que exista una conexión entre el daño sufrido y *105la causa de acción ejercitada, y finalmente, que la causa de acción surja bajo el palio de la Constitución o de una ley. Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992).
Los miembros del Consejo sufrieron un daño claro, in-mediato y real. Todos ellos tenían un nombramiento por un término fijo que no había concluido y que habían ejercido a través de los últimos' años. Sin embargo, la nueva legisla-ción les despojó de la función de dirigir la Universidad de Puerto Rico. Este es un daño concreto y palpable por virtud del cual los miembros del Consejo tienen legitimación para alegar que jurídicamente dicho despojo no fue válido.
No hay duda de la existencia de una conexión entre este daño y la causa de acción ante nos. Precisamente, la causa de acción persigue anular —por inconstitucionales— las leyes que tuvieron el efecto de despojar a los miembros del Consejo de sus prerrogativas y funciones. Por otro lado, de tener éxito en este caso, tendríamos que concluir que el Consejo nunca dejó de existir, por lo cual sus miembros continuarían ejerciendo las facultades de gobierno universitario.
Finalmente, la causa de acción ejercitada surge bajo los derechos de libertad de expresión y debido proceso, que contiene tanto la Constitución federal como la nuestra. Por ende, concluimos que los miembros del Consejo tienen le-gitimación activa para instar este pleito.
El Gobernador argumenta, además, que los miembros del Consejo no tienen legitimación, por formar parte del poder ejecutivo contra el cual oponen el reclamo de inconstitucionalidad. No tiene razón. En primer lugar, este argumento está dirigido principalmente contra el Consejo, quien, como ya resolvimos, carece de capacidad para demandar. En cuanto a sus miembros, no hay duda de que éstos tienen legitimación para cuestionar la inconstitucio-nalidad de la legislación. Cada uno de estos funcionarios juró defender la Constitución de Puerto Rico y, al verse *106afectado por una legislación que estime inconstitucional, está legitimado para impugnarla judicialmente. Board of Education v. Allen, 392 U.S. 236, 241 esc. 5 (1968).(6)
Finalmente, los miembros del Consejo sostienen que ellos tienen legitimación activa para invocar los derechos constitucionales de la Universidad de Puerto Rico, en particular el derecho de libertad académica institucional. Como regla general, hemos establecido que las partes “tie-nen capacidad tan solo para plantear sus propios derechos contra actos alegadamente ilegales del gobierno”. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 396 (1983). Véase Zachry International v. Tribunal Superior, 104 D.P.R. 267, 271 (1975). La norma no tiene rango constitucional y única-mente es un método que los tribunales emplean de forma voluntaria para ejercer con moderación y prudencia sus poderes constitucionales. P.R. Tel. Co., supra, págs. 396-397; Nota, Standing to Assert Constitutional Jus Tertii, 88 Harv. L. Rev. 423 (1974). Para determinar si existe una legitimación para invocar los derechos constituciona-les de terceros, es esencial analizar al menos, entre otros factores correspondientes al caso particular que se trate, la conexión entre el daño sufrido por el reclamante y los de-rechos constitucionales del tercero. Nota, supra, pág. 431. Debe examinarse el efecto del daño sufrido por el recla-mante sobre la capacidad del tercero de ejercitar sus dere-chos constitucionales.
En este caso, los miembros del Consejo han sufrido un daño consistente en ser privados de realizar una función que previamente realizaban y para la cual habían sido. *107nombrados por el Gobernador y confirmados por el Senado. Dicho daño causa que la Universidad de Puerto Rico no pueda reclamar sus propios derechos constitucionales. Por la propia naturaleza del estatuto impugnado, sólo la Junta de Síndicos podía, luego de 23 de julio de 1993 (fecha cuando se constituyó formalmente la Junta), reclamar dichos derechos, lo cual era una posibilidad remota dado que la Junta estaría sosteniendo la inconstitucionalidad de la legislación que le dio vida, lo cual sería incompatible con la aceptación por cada miembro de un puesto en dicho cuerpo. La conexión entre el daño a los miembros del Consejo y la alegada violación de los derechos de la Universidad es claro —dicho daño, el despido de los miembros del Consejo y su reemplazo por otro cuerpo es el que, precisamente, se ha alegado que violenta la libertad académica institucional que posee la Universidad.
Aunque la Universidad de Puerto Rico, como parte in-terventora, sostiene la constitucionalidad de la legislación, esto no puede ser un factor determinante para negarles a los miembros del Consejo la legitimación para invocar de-rechos de la Universidad, dado que ésta comparece por ges-tiones de la Junta de Síndicos en virtud de la nueva legislación. De resolver lo contrario, estaríamos poniendo una ficción jurídica sobre la realidad de que tenemos ante nos: una disputa entre dos (2) grupos de personas, en la cual cada uno alega ser el legítimo gobernante de la Universidad. No podemos negarles a los dirigentes anterio-res la oportunidad de invocar los derechos de la Universi-dad sólo porque la nueva ley le da al segundo grupo el gobierno universitario; es precisamente la constitucionali-dad de esta nueva ley la que impugna el primer grupo.
Examinada la normativa aplicable, concluimos que los miembros del Consejo tienen legitimación para argumen-tar que la legislación en controversia viola la libertad aca-démica de la Universidad de Puerto Rico.
*108V

Academicidad

El Gobernador argumenta que el caso de marras es aca-démico porque los miembros del Consejo no aceptaron sus nombramientos al nuevo organismo de acreditación de ins-tituciones privadas de educación superior. No tiene razón. Veamos.
Un caso se convierte en académico cuando ocurren cam-bios, durante el trámite judicial de una controversia particular, que hacen que ésta pierda su actualidad, de modo que el remedio que pueda dictar el tribunal no ha de llegar a tener efecto real alguno en cuanto a esa controversia. C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1993). Se tiene que examinar si un fallo que favorezca a los demandantes tendrá alguna consecuencia práctica sobre las relaciones jurídicas entre las partes. Gobernador v. Alcalde de Coamo, 131 D.P.R. 614 (1992); Berberena v. Echegoyen, 128 D.P.R. 864 (1991); Asoc. de Periodistas v. González, 128 D.P.R. 704 (1991).
El hecho de que los miembros del Consejo no hayan aceptado sus cargos en el nuevo cuerpo, al cual según la legislación impugnada tenían derecho, no convierte el caso en académico. De concederse el remedio solicitado por los miembros del Consejo, para declararse inconstitucional la legislación impugnada, ellos tendrían derecho a continuar en el organismo anterior debido a que éste nunca habría cesado de existir.
Más aún, la actuación de los miembros del Consejo de no aceptar los puestos en la nueva entidad es compatible con su posición de que la legislación que eliminó el Consejo es inconstitucional. Si los miembros del Consejo hubieran aceptado los nuevos puestos, estarían tomando parte ac-tiva de un esquema que alegan es inconstitucional y se podría alegar en su contra que —mediante dicha acepta-ción— renunciaron al planteamiento de que la nueva legis-*109lación no es válida. Por tal razón, los miembros del Consejo actuaron de un modo perfectamente conforme a su teoría jurídica y, al así hacerlo, no causaron que la controversia se convirtiera en académica.
Por entender que las doctrinas de academicidad, legiti-mación activa y cuestión política no impiden la adjudica-ción del caso de marras, concluimos que la controversia de este caso es justiciable. Procede que examinemos los méri-tos del recurso.
VI

Debido proceso

Los miembros del Consejo sostienen que la legislación aprobada por el Gobernador infringe la cláusula constitu-cional de debido proceso tanto en su modalidad substan-tiva como procesal.
En su vertiente procesal, la cláusula de debido proceso le impone al Estado la obligación de garantizar que la in-terferencia, con los intereses de libertad y de propiedad del individuo, se haga a través de un procedimiento que en esencia sea justo y equitativo. La validez de la ley, en tér-minos substantivos, no es pertinente a los fines de evaluar si cumple con el debido proceso de ley procesal. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992).
Para determinar si una persona posee un interés pro-pietario dentro del contexto de un ataque bajo la cláusula de debido proceso en su vertiente procesal, es necesario que se tenga algo más que una mera expectativa unilateral de titularidad; se debe tener un derecho concreto protegido por el ordenamiento jurídico estatal. Board of Regents v. Roth, 408 U.S. 564 (1972); Orta v. Padilla Ayala, 131 D.P.R. 227 (1992). En Puerto Rico, un empleado público tiene un reconocido interés en la retención de su empleo si dicho interés éstá protegido por la ley (empleado de ca-rrera) o cuando las circunstancias crean una expectativa *110de continuidad. Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993); Orta v. Padilla Ayala, supra; Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990). Por otro lado, un empleado de confianza no tiene interés propietario sobre su puesto. Más aún, la incorporación, mediante un contrato, de un requisito de justa causa para la terminación del empleo de un funcionario de confianza, con responsabilidad para for-mular la política pública, constituye un acto nulo por ser contrario a la ley y a la política pública del Estado Libre Asociado de Puerto Rico. McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113, 132 (1989).
Los miembros del Consejo alegan que tienen un interés propietario sobre la función de gobernar la Universidad de Puerto Rico. Implícitamente reconocen que no se les privó del interés propietario que pudiesen tener sobre sus puestos. Sin embargo, como hemos señalado, nuestro orde-namiento sólo le reconoce al empleado público de carrera un interés propietario sobre el cargo o empleo que desem-peñe, pero no sobre las funciones que realiza.(7)
Un análisis integral de la legislación revela que, en tér-minos prácticos, los estatutos impugnados sólo afectaron las funciones que los miembros del Consejo ejercían, para permitirles continuar, si así lo deseaban, con la facultad de acreditación de instituciones privadas, de ese modo conser-varían sus puestos hasta la expiración del término original para el cual fueron nombrados.(8) Por tal razón, no es per-tinente el hecho de que los miembros del Consejo, bajo la legislación anterior, ocupaban sus cargos por un término fijo; bajo la legislación vigente, éstos pudieron continuar en sus puestos hasta que finalizara dicho término. En estas *111circunstancias, concluimos que la legislación impugnada no priva a los miembros del Consejo de interés propietario alguno. Éstos no pueden fundar su reclamo en la vertiente procesal de la cláusula de debido proceso.
Los miembros del Consejo intentan además establecer que la legislación viola la cláusula del debido proceso en su modalidad substantiva. Esta vertiente persigue prote-ger y salvaguardar derechos fundamentales de la persona. Rodríguez Rodríguez v. E.L.A., supra. Por tal razón, si se ve afectado algún derecho fundamental de los reconocidos por nuestro ordenamiento, se somete la legis-lación a un estándar estricto de revisión judicial. Por otro lado, si no se ve afectado algún derecho fundamental, la vertiente substantiva de la cláusula sólo protege contra las actuaciones arbitrarias o caprichosas del Gobierno que no respondan a interés legítimo alguno. Nebbia v. New York, 291 U.S. 502 (1934); U.S. v. Carolene Products Co., 304 U.S. 144 (1938); Williamson v. Lee Optical Co., 348 U.S. 483 (1955). Bajo este criterio, la legislación será válida si es racional concluir que ésta persigue un obje-tivo legítimo gubernamental. Nebbia, supra; Carolene Products, supra; Williamson, supra.
En este caso, a los miembros del Consejo no se les ha afectado derecho fundamental alguno que active el escru-tinio estricto bajo esta cláusula. Los derechos fundamenta-les, protegidos por la vertiente substantiva de la cláusula de debido proceso, constituyen un limitado conjunto rela-cionado a las áreas de la intimidad, el derecho al voto, la libertad de expresión y la asociación, el procesamiento penal, la igualdad ante la ley y la libertad de culto. Rodríguez Rodríguez v. E.L.A., supra. Ninguno de ellos está implicado aquí.(9)
*112Más aún, la legislación impugnada no es caprichosa ni arbitraria. Por el contrario, responde a un fin legítimo gu-bernamental: evitar un posible conflicto de intereses de-bido a que el mismo grupo de personas gobierne la Univer-sidad del Estado y, a la misma vez, otorgue licencias de operación y acredite las instituciones privadas de educa-ción superior en Puerto Rico. A la luz de la prueba some-tida, no podemos concluir que la decisión de reorganizar el Consejo y otorgarles a sus miembros únicamente el poder para acreditar las instituciones privadas haya sido un acto arbitrario que no persiguiera un objetivo legítimo del Estado.
Examinada la normativa anterior, es evidente que la legislación impugnada no viola la cláusula constitucional de debido proceso. Aclarados estos extremos, procede que se examine el señalamiento de los miembros del Consejo de que mediante esta legislación fueron despedidos de sus po-siciones por razones político-partidistas.
VII

Discrimen político

Los miembros del Consejo también aducen que, por ra-zón de su afiliación partidista, se les despojó de su función de dirigir la Universidad de Puerto Rico para ser sustitui-dos por personas nombradas por el Gobernador, quien está afiliado a otro partido político. Por su parte, el Gobernador alega que esta teoría no se presentó ante el Tribunal Superior, por lo cual no puede ser considerada ahora en la etapa apelativa.
Hemos establecido la regla general de que no atendere-mos asuntos que no se hayan presentado ante el foro de *113instancia. En Murcelo v. H.I. Hettinger & Co., 92 D.P.R. 411, 426 (1965), resolvimos que si un señalamiento de derecho no es inicialmente expuesto ante los tribunales infe-riores, no lo consideraremos. Conforme a dicha norma, en Trábal Morales v. Ruiz Rodríguez, 125 D.P.R. 340 (1990), nos negamos a adjudicar cuestiones no planteadas por las partes ante el foro de instancia. Aunque esta norma no es un dogma inquebrantable y en ciertas ocasiones hemos permitido que una parte modifique su teoría del caso en apelación, en los casos que se alegue que hubo un discri-men político, corresponde al demandante alegarlo y pro-barlo en el foro de primera instancia. Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691, 694-695 (1983); Santiago Cruz v. Hernández Andino, 91 D.P.R. 709, 711-712 (1965).
El argumento de los miembros del Consejo de discrimen político, apoyado por la jurisprudencia correspondiente, fue traído por primera vez en el escrito de apelación pre-sentado a este Tribunal.(10) Por lo tanto, declinamos la in-vitación de apartamos de la norma general y considerar el planteamiento en esta etapa apelativa. Los miembros del Consejo no expusieron su teoría ante el Tribunal Superior y no presentaron la prueba para apoyar dicho reclamo. Sin haber intentado probar, ante el tribunal de instancia, los elementos del discrimen político, por prudencia no debe-mos adjudicar en apelación este complejo asunto.
Por otro lado, aun si ignoráramos esta normativa, los miembros del Consejo no pueden prevalecer. La doctrina de discrimen político en el empleo se desarrolla bajo la Pri-mera Enmienda a la Constitución federal, y nuestra juris-prudencia ha reconocido esta protección. Elrod v. Burns, 427 U.S. 347 (1976); Branti v. Finkel, 445 U.S. 507 (1980); *114Rutan v. Republican Party of Illinois, 497 U.S. 62 (1990); Orta v. Padilla Ayala, supra; McCrillis v. Aut. Navieras de P.R., supra; Colón v. C.R.U.V., 115 D.P.R. 503 (1984); Feliciano v. Mun. de Fajardo, 115 D.P.R. 675 (1984); Franco v. Mun. de Cidra, 113 D.P.R. 260, 264 (1982); Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982); Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982 (1972). En estos casos, el demandante tiene el peso inicial de probar mediante preponderancia de la prueba que la conducta protegida fue el factor sustancial o motivador para la acción del despido. McCrillis v. Aut. Navieras de P.R., supra, pág. 142. Corres-ponde al empleado demostrar que su despido se debió a motivaciones políticas; también deberá establecer la au-sencia de motivo racional para el despido y la sustitución por otro empleado de diferente afiliación política que re-sulte afín con la de la autoridad nominadora. Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990); McCrillis v. Aut. Navieras de P.R., supra, págs. 140-143. Es particular-mente importante que el demandante demuestre la afilia-ción política de la persona que lo sustituya. McCrillis v. Aut. Navieras de P.R., supra, págs. 145-146.
En el caso de autos, los miembros del Consejo no pueden prevalecer puesto que no se alegó, ni mucho menos se de-mostró, que las personas nombradas para formar parte de la Junta de Síndicos compartieran la afiliación partidista del Gobemador.(11) McCrillis v. Aut. Navieras de P.R., supra, pág. 143. Además, dado que el objetivo de separar las funciones de gobierno universitario y acreditación es legí-timo, los miembros del Consejo no pueden alegar que sola-mente por ser despojados de una (1) de las dos (2) funcio-nes fueron víctimas de discrimen político. Aunque sí podrían argumentar que el Estado discriminó al decidir despojarlos de la función de dirigir la Universidad en lugar *115de quitarles la función de acreditación, no se ha esbozado por qué el gobierno universitario es una función de mayor importancia que la de acreditación, presupuesto lógico y necesario para sostener que han quedado afectados adver-samente por la opción legislativa adoptada. Por el contra-rio, la función de licenciar y acreditar las instituciones pri-vadas de educación superior en Puerto Rico es muy importante para el país.
No obstante, debemos aclarar que aunque en el caso ante nos la alegación de discrimen político no prosperó por las razones expuestas, en una situación distinta en la cual un funcionario universitario alegue oportunamente el dis-crimen político y logre probar sus elementos, permanece-mos preparados para hacer valer sus derechos ante el Estado.
VIII

Libertad académica

Los miembros del Consejo sostienen que la legislación impugnada es inconstitucional por infringir la libertad académica y autonomía de la Universidad de Puerto Rico. Aducen que tanto la Constitución federal como la nuestra protegen a las instituciones universitarias contra interfe-rencias indebidas del Estado con sus asuntos. Sostienen que el Tribunal Superior erró al negarse a reconocer un rango constitucional a la autonomía universitaria. Alegan que aunque dicho foro reconoció la libertad académica ins-titucional de la Universidad de Puerto Rico frente al Es-tado, erró al validar los estatutos en controversia.
A. Para evaluar la teoría de los miembros del Consejo, es necesario examinar antes el desarrollo de los conceptos “autonomía universitaria” y “libertad académica”, así como la relación entre ambos. En primer lugar, examinaremos *116cómo la autonomía universitaria se ha manifestado en otras jurisdicciones y en la nuestra.
La autonomía universitaria es el principio que consiste en aislar, en mayor o menor grado, a una universidad pú-blica del control, la reglamentación y la intervención gubernamental. Está reconocido en varias jurisdicciones que un máximo de autonomía es beneficioso para una uni-versidad pública, pues reduce a un mínimo las influencias políticas sobre la tarea universitaria.(12) Por tal razón, va-rios estados le han otorgado un rango constitucional a la autonomía universitaria para que la institución no esté su-jeta a las ideas cambiantes y, a veces, caprichosas sobre la educación y los métodos administrativos que le parecen sa-bias a los organismos políticos.(13) H.W. Horowitz, The Autonomy of the University of California under the State Constitution, 25 U.C.L.A. L. Rev. 23, 25 (1977). Sin embargo, como son fondos públicos los que sostienen la uni-versidad pública, esta autonomía rara vez es total. Véase, en general, J.P. Byrne, Academic Freedom: A “Special Con*117cern of the First Amendment”, 99 Yale L.J. 251, 327 — 331 (1989).
Por otro lado, en España se ha reconocido que la auto-nomía universitaria es un derecho fundamental con protec-ción constitucional. Sentencia del Tribunal Constitucional Núm. 55 de 23 de febrero de 1989, Boletín Oficial del Es-tado de 14 de marzo de 1989; Sentencia del Tribunal Cons-titucional Núm. 26 de 27 de febrero de 1987, Boletín Oficial del Estado de 24 de marzo de 1987; J.M. Martínez Val, La autonomía universitaria ante el Tribunal Constitucional, 541 Rev. Gen. Der. 6439 (1989). Dicho Tribunal expresó lo siguiente:
... “La autonomía universitaria tiene como justificación ase-gurar el respeto a la libertad académica, es decir, a la libertad de enseñanza y de investigación. Más exactamente, la autono-mía universitaria es la dimensión institucional de libertad aca-démica que garantiza y completa su dimensión individual, constituida por la libertad de cátedra.” [Fundamento jurídico 4, a), párrafo quinto]. (Énfasis suprimido.) Citado en Martínez Val, supra, págs. 6448-6449.
En relación con este desarrollo, un comentarista espa-ñol señaló que la autonomía universitaria protegida cons-titucionalmente “debe considerarse como instrumental al servicio de la ‘individuar, que es más primaria y radical... ninguna Universidad ni ninguno de los órganos universi-tarios [pueden], a pretexto de que la autonomía es univer-sitaria, impedir o limitar abusivamente la libertad individual de Cátedra”. (Énfasis suprimido.) Martínez Val, supra, págs. 6456-6457.
En Puerto Rico, la historia de su Universidad refleja que fue el estudiantado quien inicialmente impugnó la falta de autonomía universitaria en la propia estructura y funcionamiento de la Universidad. En 1935 se publicó el Informe del Comité de Ponencia de la Asamblea de Estu-diantes, que señaló la necesidad de independizar la Uni-versidad de la intervención indebida de la política parti-dista en la Junta de Síndicos y exigió una mayor *118participación estudiantil en el proceso educativo. También propusieron que los problemas académicos fuesen de la ex-clusiva incumbencia del claustro. Véase I. Picó Vidal, Es-tudiantes UPR: del nacionalismo cultural al nacionalismo político, 24 Rev. C. Soc. U.P.R. 516, 540-543 (1985).
Por su parte, además, el claustro fue reclamando mayo-res poderes en el proceso académico, y en la década de los cuarenta (40) los nuevos sectores de profesionales, intelec-tuales y estudiantes unieron esfuerzos e impulsaron la au-tonomía universitaria a través de la reforma educativa de 1942. Picó Vidal, supra, pág. 551. Posteriormente, en 1966, después de otro intenso período de actividad estudiantil y reclamos de más poderes por los profesores y estudiantes, se aprobó la Ley Universitaria, la cual alteró sustancial-mente la estructura administrativa y académica de la Uni-versidad y creó el Consejo.
Nuestra legislación acoge en cierto grado el principio de autonomía universitaria. Como ejemplo, la autonomía fiscal de la Universidad de Puerto Rico está reconocida. Por virtud del estatuto vigente, la partida presupuestaria anual correspondiente a la Universidad es calculada auto-máticamente sobre la base de una fórmula, por lo que, al no permitirse discreción en la fijación de dicha partida, se alienta que la Universidad persiga su misión con relativa libertad de consideraciones político-partidistas.(14)
La autonomía fiscal no es la única manera en que nues-tra legislación refleja la autonomía otorgada a la Universi-dad de Puerto Rico. Se dispone también que la Universidad será una corporación pública dirigida por un cuerpo cole-giado cuyos miembros son nombrados por un término fijo. Por ende, el poder del Gobernador para remover estos fun-*119cionarios está limitado a situaciones en las cuales exista justa causa. Aunque bajo la Ley Universitaria los miem-bros del Consejo eran nombrados por el Gobernador con el consejo y consentimiento del Senado, mediante el sistema de nombramientos escalonados los cambios en la composi-ción del Consejo ocurrían gradualmente y se aislaba par-cialmente a la Universidad de los cambios en las ramas políticas. De este modo, se evitaba que una sola adminis-tración gubernamental sustituyera súbitamente a toda la junta de gobierno universitaria y se garantizaba cierto grado de independencia y continuidad en el proceso decisional.
De acuerdo con éstos principios, la Ley Universitaria de 1966 permitió a quienes antes componían el organismo de gobierno universitario (Consejo Superior de Enseñanza) pasar a formar parte del Consejo creado por dicha legislación. Al aprobar la legislación que se impugna en este caso, el Gobierno escogió un camino distinto al de la legislación de 1966. No nos compete juzgar la sabiduría de esta determinación; sólo su constitucionalidad. No obs-tante, es evidente que el principio de autonomía, mediante el cambio gradual en la composición de la junta de go-bierno universitaria, quedaría eliminado si cada cuatro (4) años una nueva administración desplazara totalmente a los integrantes de dicha junta de gobierno para constituir otra nueva con personas de su predilección ideológica.
B. Luego de haber examinado cómo el concepto de au-tonomía universitaria se ha concebido tradicionalmente, pasamos a reseñar el significado que se le ha adscrito a la libertad académica. Dicha labor es necesaria, puesto que la protección constitucional relacionada a la libertad acadé-mica no surge del vacío. Previo a su reconocimiento, ya existía el concepto de libertad académica, según promul-gado por la comunidad académica, en particular, los profe-sores universitarios. Es menester examinar este historial *120para luego analizar en justa perspectiva el desarrollo jurí-dico de este concepto.
En Estados Unidos, la noción tradicional de libertad académica se origina a finales del siglo pasado y principios de éste. W.P. Metzger, Profession and Constitution: Two Definitions of Academic Freedom in America, 66 Tex. L. Rev. 1265,1267-1272 (1988). El desarrollo de este concepto pro-viene de la reacción de los profesores universitarios de la época ante las juntas de síndicos o consejos de administra-ción (board of trustees) que estaban al mando de las uni-versidades privadas. Estas juntas estaban compuestas por personas ajenas al mundo académico y ejercían presión contra el claustro para que las ideas y conclusiones de sus componentes se ajustaran y coincidieran con las de ellas. Byrne, supra, págs. 267 — 269, 273-277 y 292; D.M. Rabban, A Functional Analysis of “Individual” and “Institutional” Academic Freedom under the First Amendment, 53 (Núm. 3) Law & Contemp. Probs. 227, 229 y 233 (1990); Metzger, supra, págs. 1267-1285.
El objetivo de los profesores —al promulgar el concepto tradicional de libertad académica— fue liberarse de in-fluencias externas no académicas para así desempeñar limpia y propiamente su trabajo. Los claustrales desea-ban libertad para plantearse los problemas y las pregun-tas que estimaran pertinentes, para investigar dichos asuntos y para llegar a conclusiones, todo ello de acuerdo con la metodología impuesta por la disciplina académica correspondiente. Deseaban trabajar con independencia de las juntas de síndicos. Byrne, supra, pág. 278.(15)
En apoyo de la adopción por las instituciones universi-tarias de la libertad académica, los profesores argumenta-ron que de no disfrutar de ella, su trabajo no podría ser *121realizado adecuadamente, lo cual resultaría en una pér-dida para la sociedad en general. El asunto fue esbozado por ellos como uno de beneficio general para la sociedad, más allá de sus particulares intereses gremiales.
Para reflejar estas preocupaciones y aspiraciones se pre-paró la “Declaración de 1915”. General Report of the Committee on Academic Freedom and Academic Tenure, American Association of University Professors, 1 A.A.U.P. Bull. 17 (1915), transcrito en el Apéndice A, 53 (Núm. 3) Law & Contemp. Probs. 93 (1990). Este documento es de singular importancia en el desarrollo de la libertad académica. En él se expone —de manera sucinta y lúcida— cuál es la mi-sión de las universidades y de los profesores, los beneficios resultantes para la sociedad y, finalmente, la necesidad del claustro de gozar de libertad académica para llevar a cabo su trabajo de una manera efectiva y competente. Se esta-blece que la libertad académica del profesor comprende de la libertad para plantearse preguntas y problemas, para investigar, para enseñar y hasta para expresarse y actuar fuera del recinto universitario. La existencia de estas liber-tades se justifica conforme a las funciones que tienen las universidades, siendo las principales educar y aumentar el caudal del conocimiento humano.
Por otro lado, la declaración de 1915 también se ocupa de la amenaza que las Legislaturas representan para la libertad académica de las universidades públicas. Véase Rabban, supra, pág. 233. Se expone que cuando una uni-versidad depende de la gracia legislativa para poder obte-ner fondos, ha sucedido que la conducta de la institución se ha visto afectada por consideraciones políticas y que esto amenaza la libertad académica en cuanto promueva la su-presión de ideas y opiniones contrarias a las prevalecientes en el ambiente social, político y económico del momento.(16)
*122Finalmente, la declaración sostiene que el mecanismo principal para poner en vigor y proteger la libertad acadé-mica consiste en el sistema de permanencia {tenure). Con-forme con este principio, la responsabilidad de mantener estándares profesionales adecuados está en manos del claustro, al menos inicialmente. Mediante este sistema se libera al profesor de la preocupación de perder su empleo, una vez expira determinado período probatorio. Byrne, supra, pág. 311.(17)
IX
Habiendo expuesto un marco de referencia para la dis-cusión que sigue, emprendemos la tarea de analizar, en términos ya propiamente jurídicos, la existencia y el ám-bito de la libertad académica y de la autonomía universi-taria, así como la relación entre ambas.
El término “libertad académica” puede usarse para de-nominar tanto a los derechos individuales del profesor uni-versitario, como a la protección constitucional de la insti-tución universitaria propiamente.(18) Para distinguirlos, *123usaremos el término “libertad académica individual” para referirnos a la protección constitucional que se le ha reco-nocido a los derechos individuales de los profesores, y “li-bertad académica institucional” para el derecho que protege a la universidad como institution.(19)
Como veremos más adelante, reconocemos que, por vir-tud de la libertad académica institucional que emana de la Primera Enmienda de la Constitución federal y de nuestra cláusula constitucional de libertad de expresión, la Univer-sidad posee un mínimo de autonomía frente al Estado, la cual protege a la Universidad de una intervención indebida del Estado en sus asuntos académicos medulares. No obs-tante, es necesario aclarar que la libertad académica insti-tucional, por ser de un alcance más limitado, no incorpora el concepto “autonomía universitaria”, según éste se conoce y se utiliza tradicionalmente en círculos universitarios. Si bien la doctrina general de la autonomía universitaria ha influido en el desarrollo de la libertad académica en todas sus dimensiones, lo cierto es que la primera tiene un al-cance más amplio que generalmente ha dependido del éxito de los reclamos de los estudiantes y profesores uni-versitarios frente al Estado. A su vez, la extensión de la zona de protección constitucional otorgada por la libertad académica institucional depende de los contornos de la li-bertad de expresión.
*124X
Los miembros del Consejo parten de la premisa de que la Universidad de Puerto Rico tiene un derecho constitu-cional de libertad académica frente al Estado. El Goberna-dor aceptó esa premisa y reconoce que este derecho consti-tucional protege a la institución contra “intervenciones indebidas del Estado”. (20) Esta posición refleja el sentir ma-yoritario de que las universidades públicas no sólo gozan de unos derechos constitucionales contra el propio Estado, sino que esto es lo más deseable.(21) Véanse: Byrne, supra, págs. 300 y 329-330;(22) Rabban, supra, págs. 231, 278 y 266-280; Metzger, supra, págs. 1318-1319. Endosamos esta posición.
La libertad académica institucional está reconocida como un principio constitucional derivado de la libertad de expresión. Regents of University of Michigan v. Ewing, 474 U.S. 214, 226 esc. 12 (1985).(23) El Tribunal Supremo fede*125ral ha sido enérgico al señalar las virtudes del derecho de libertad académica y en reconocer dicho principio como esencial en un sistema democrático.(24) Aunque el Tribunal Supremo federal no ha formulado una teoría sistemática sobre esta normativa,(25) ésta ha sido aplicada para prote-ger tanto a los profesores como a las instituciones acadé-micas contra interferencias indebidas del Estado con sus asuntos académicos medulares.
Como veremos más adelante, la jurisprudencia del Tribunal Supremo federal, que ha reconocido la libertad aca-démica institucional como un derecho bajo la Primera En-mienda de la Constitución federal, no apoya el reclamo de los miembros del Consejo. Por nuestra parte, en Consejo Educación Superior v. U.I.A., 120 D.P.R. 224, 231 esc. 10 (1987), expresamente nos reservamos de resolver el plan-teamiento de libertad académica institucional hecho por una universidad privada.(26) Sin embargo, en dicho caso afirmamos que “[piara que las universidades, bien sean las privadas o la del Estado, cumplan su función social de ser foro de ‘discusión enérgica de ideas’ mediante la investiga-ción, el estudio y la crítica social, debemos velar por que se les asegure ‘una relativa libertad en el examen de ideas’.... *126En este caso la institución ... merece el mismo respeto y deferencia que le hemos reconocido a los profesores y estudiantes”. Consejo de Educación Superior, supra, pág. 235.
Los miembros del Consejo sustentan su teoría en los casos Sweezy v. New Hampshire, 354 U.S. 234 (1957), y Keyishian v. Board of Regents, 385 U.S. 589 (1967). Hacen referencia a la retórica contenida en dichos casos como apoyo fundamental para su posición. Contrario a lo que alegan los miembros del Consejo, esta jurisprudencia no aplica por no haber sido resuelta al amparo de la libertad académica.(27)
No obstante, en la opinión concurrente del Juez Frankfurter en Sweezy v. New Hampshire, supra, se hicie-ron las expresiones más importantes sobre libertad acadé-mica y la naturaleza de una universidad en la historia del Tribunal Supremo federal:
In a university knowledge is its own end, not merely a means to an end. A university ceases to be true to its own nature if it becomes the tool of Church or State or any sectional interest. ...
... It is the business of a university to provide that atmosphere which is most conducive to speculation, experiment and creation. Sweezy v. New Hampshire, supra, págs. 262-263, opinión concurrente del Juez Frankfurter.
En dicha opinión concurrente, el Juez Frankfurter iden-*127tífico, con elocuencia, cuatro (4) libertades esenciales de una universidad, que consisten en decidir por sí misma, conforme con los criterios académicos; quién enseñará; a quién se admitirá a estudiar; qué se enseñará, y cómo se enseñará:
... It is the business of a university to provide ... an atmosphere in which there prevail “the four essential freedoms” of a university — to determine for itself on academic grounds who may teach, what may be taught, how it shall be taught, and who may be admitted to study. (Citas omitidas.) Sweezy v. New Hampshire, supra, pág. 263, opinión concurrente del Juez Frankfurter.(28)
Los miembros del Consejo también buscan apoyo para su posición en University of California Regents v. Bakke, 438 U.S. 265 (1978). En dicho caso, la Universidad del Es-tado argumentó que tenía un derecho de libertad acadé-mica institucional que, incondicionalmente, protegía el uso de criterios raciales al seleccionar quién sería admitido a estudiar. La opinión del Juez Powell, que resultó ser la decisiva, aunque le reconoce un papel significativo a la li-bertad académica institucional, rechaza que ésta proteja la práctica cuestionada en el caso, para declarar así inconsti-tucional la política de admisiones impugnada por infringir la cláusula constitucional de la igual protección de las leyes.(29)
*128El Tribunal Supremo federal reconoce expresamente por primera vez en Regents of University of Michigan v. Ewing, supra, que la libertad académica institucional existe y que comprende las cuatro (4) libertades previa-mente reconocidas por el Juez Frankfurter en su opinión concurrente en Sweezy v. New Hampshire, supra. La libertad académica institucional se usó como fundamento para establecer un estándar laxo de revisión judicial bajo la cláusula del debido proceso, en su vertiente substantiva, frente a la impugnación de una decisión académica de una institución universitaria.
En el caso más reciente del Tribunal Supremo federal sobre la libertad académica, University of Pennsylvania v. EEOC, 493 U.S. 182 (1990), se establece mediante opinión unánime que, no obstante la retórica que previamente se ha empleado para alabar la libertad académica, su ámbito es limitado y está relacionado sólo con los esfuerzos del Gobierno para controlar o dirigir el contenido de la expre-sión en las universidades (el “discurso universitario”). Se resuelve que no existe privilegio, bajo la libertad acadé-mica institucional, que ampare a una universidad privada contra un requerimiento de divulgación por la Equal Employment Opportunity Commission (E.E.O.C.) de los mate-riales y documentos relacionados al proceso decisional en-caminado a denegarle la permanencia a una profesora, cuando ésta ha alegado que la decisión ha sido producto de discriminación por razón de sexo y raza en contravención a los estatutos federales correspondientes.(30)
*129La universidad sostuvo que, como parte de su libertad académica institucional de decidir quién enseña, tenía de-recho a un privilegio, absoluto o al menos limitado, que protegiera la confidencialidad del proceso decisional. Argu-mentó que, de lo contrario, se vería afectado adversamente el proceso institucional de decidir libremente, mediante el uso de criterios académicos, quién enseñaría en la univer-sidad, debido al efecto intimidante que podría tener sobre los encargados de la decisión el saber que todo lo que ex-presen podría ser luego divulgado.
El Tribunal Supremo federal rechaza este plantea-miento y concluye que como la intervención gubernamen-tal en este caso no afectaba directamente el contenido del discurso universitario, la libertad académica institucional —reconocida previamente— no aplicaba. Distingue sus precedentes sobre la libertad académica al expresar que en aquéllos se intentaba, de modo directo, controlar o dirigir el contenido de la expresión. El Tribunal federal expresó que tanto en Sweezy v. New Hampshire, supra, como en Keyishian v. Board of Regents, supra, estaba involucrada una reglamentación fundamentada en el contenido (content-based regulation). University of Pennsylvania v. EEOC, supra, pág. 197.(31)
El Tribunal Supremo federal, además de concluir que sus precedentes no amparaban a la universidad en su re-clamo, rechazó también ampliar la libertad académica ins-titucional para que tuviera este alcance. Como funda-mento, adujo el Tribunal que el vínculo entre la divulgación exigida por la E.E.O.C. y el efecto adverso so-*130bre la libertad de la universidad para decidir quién enseña era muy atenuado y especulativo.(32)
XI
De ordinario, tenemos autoridad para darle un conte-nido más amplio a nuestras cláusulas constitucionales del que el Tribunal Supremo federal otorga a cláusulas análo-gas de la Constitución federal.(33) Por tal razón, le recono-cemos, al amparo del Art. II, Sec. 4 de nuestra Constitu-ción, L.P.R.A., Tomo 1, contornos más amplios a la libertad académica individual e institucional. El caso de University of Pennsylvania v. EEOC, supra, limita la libertad acadé-mica institucional bajo la Primera Enmienda de la Consti-tución de Estados Unidos a los asuntos estrictamente rela-cionados con intervenciones gubernamentales con el contenido de la investigación y la enseñanza, al no otor-garle importancia al aspecto de la selección por la institu-ción de las personas que integrarán el claustro y al poner en entredicho los amplios pronunciamientos hechos por el Juez Frankfurter en Sweezy v. New Hampshire, supra.(34) *131Bajo nuestra Constitución, hoy reconocemos que la liber-tad académica institucional comprende no sólo la ense-ñanza, investigación y publicación de trabajos, sino los as-pectos de selección de personal docente y estudiantes, así como otras actividades administrativas y académicas que deban ser protegidas para evitar que el Estado manipule políticamente los procesos académicos universitarios.
Al resolver un reclamo al amparo de la libertad acadé-mica individual o institucional, se deberá tomar en cuenta cuál es la función universitaria, qué la hace única, qué la distingue de las que llevan a cabo otras instituciones y cuál es el beneficio de esta función para la sociedad. También se deberá distinguir cuidadosamente entre los varios contex-tos en que puedan surgir problemas de libertad académica constitucional: los reclamos de profesores contra colegas, administradores o síndicos; los reclamos de profesores o funcionarios universitarios análogos contra el Estado, y fi-nalmente, los reclamos de la universidad contra el Estado. VanAlstyne, supra, págs. 86-87; Rabban, supra, pág. 231. Será además importante, al resolver estas controversias, considerar la naturaleza pública o privada de la institución universitaria.
El Estado no puede intervenir con las decisiones pura-mente académicas que tome la universidad relacionadas con sus cuatro (4) libertades fundamentales: decidir quién enseñará o ocupará cargos docentes relacionados a la in-vestigación; qué se enseñará; cómo se enseñará, y quién *132será admitido a estudiar. La libertad académica institucio-nal protege a la Universidad contra las intervenciones del Estado en asuntos académicos medulares e impide que la reglamentación estatal prive a la universidad del control directo sobre su destino académico. Byrne, supra, págs. 255 y 330. Las Ramas Ejecutiva y Legislativa no pueden reducir la universidad a un instrumento pasivo de cálculo político o utilitario sujeto a las vacilaciones políticas del proceso electoral. Byrne, supra, págs. 331 y 339-340.
No obstante, la libertad académica institucional no tiene un ámbito ilimitado.(35) La razón de ser de esta liber-tad, la protección de los rasgos particulares y distintivos de las universidades, demarca sus límites.(36) Byrne, supra, pág. 332-333; Van Alstyne, supra, págs. 86-87. La libertad académica institucional no impide una reglamentación que incidentalmente afecte los derechos protegidos o que esta-blezca unos requisitos mínimos de calidad en la enseñanza universitaria.(37)

*133
Conclusión

La libertad académica individual no está involucrada en este caso, puesto que nadie plantea que la legislación pre-tenda directa o indirectamente afectar a los funcionarios universitarios en sus labores académicas.
Más bien, los miembros del Consejo alegan que la legis-lación, que eliminó la junta de gobierno de la Universidad de Puerto Rico y creó una nueva con miembros distintos, infringe la libertad académica institucional de la Universidad. Los miembros del Consejo no pueden preva-lecer al amparo de jurisprudencia federal sobre la libertad académica institucional. Esta libertad, reconocida por el Tribunal Supremo federal, no cubre las situaciones en que no se alegue alguna interferencia directa o indirecta con el contenido del discurso universitario. En este caso no se alega tal intervención.
Aun bajo la teoría más protectora de libertad académica institucional que hoy adoptamos bajo nuestra Constitu-ción, los miembros del Consejo no pueden prevalecer. En este caso no se ha alegado ni demostrado que el Gobierno pretenda, mediante la legislación impugnáda, intervenir con los asuntos académicos universitarios. No se ha plan-teado que la legislación impugnada sea un intento del Go-bierno para afectar —de determinada manera— el conte-nido del discurso universitario, de la enseñanza o de la investigación académica y la publicación de sus resultados. Tampoco se sostiene que el Gobierno intente indirecta-mente, por medio de la sustitución de los componentes de la junta de gobierno universitaria, afectar otros asuntos académicos tales como la política de admisión de estudian-tes o de selección de personal académico investigativo o docente. No se ha señalado ningún acto específico del Es-tado que implique un intento por imponer algún punto de vista específico en la Universidad o suprimir ideas con las cuales el Estado no simpatice. No basta para ello la alega-*134ción de que el Gobernador sea de un partido político dis-tinto al de los miembros del Consejo, esto sin perjuicio de la alegación que, bajo la doctrina de discrimen político, pueda hacer un funcionario universitario.
Los miembros del Consejo alegan que el Gobierno pre-tende mediante esta legislación implantar en la Universi-dad de Puerto Rico su ideología política, cultural, social y económica. Aunque la Junta de Síndicos podría intentar hacerlo así, lo cierto es que su mera creación no violenta la libertad académica institucional de la Universidad. Actual-mente, el vínculo entre la legislación impugnada y lo que la Junta podría hacer es especulativo y la acción incoada no contiene la prueba necesaria para demostrar que la mera creación de la Junta constituye una intromisión indebida con la libertad académica.

Claro está, ni la Junta ni cualquier funcionario admi-nistrativo puede actuar contra la libertad académica individual o institucional, y confiamos que los nuevos integran-tes de la Junta respeten esta libertad académica individual e institucional. Los tribunales deberán examinar rigurosa-mente cualquier reclamo de que el Estado o la Junta estén violando la libertad académica individual e institucional mediante unos actos específicos.

Resumiendo, por lo antes expuesto concluimos que, como correctamente argumentaron los miembros del Con-sejo, la controversia examinada es justiciable. Dichos miembros tienen legitimación activa para incoar este pleito, y éste no es académico ni presenta una cuestión política que impida su adjudicación.
Al amparo de nuestra Constitución, le reconocemos a la Universidad de Puerto Rico un derecho de libertad acadé-mica institucional frente al Estado. Este derecho podrá ser invocado en los tribunales por los universitarios cuando el Estado intervenga directa o indirectamente con el discurso académico mediante intervenciones políticas que persigan *135imponerle criterios o ideas que sólo respondan a diferencias ideológicas y no a legítimas consideraciones académicas.
Aunque hoy determinamos que la libertad académica institucional de la Universidad de Puerto Rico no fue in-fringida mediante la legislación impugnada y que no se le privó a los miembros del Consejo de su derecho al debido proceso, nuestros pronunciamientos reconocen el derecho de la Universidad de Puerto Rico a que el Estado no inter-venga arbitrariamente con los asuntos universitarios, para desvirtuar así el carácter académico de dicha institución.
La vital función universitaria de añadir al caudal de conocimiento humano y de estudiar críticamente las ideas prevalecientes en el mundo requiere un espacio de libertad e independencia, no contaminado por influencias políticas ajenas a la disciplina académica. El discurso universitario no es un botín de guerra; debe estar protegido contra la supresión de ideas y opiniones que pueda provocar la efí-mera ideología política, social y económica de un determi-nado momento histórico.
Los tribunales se mantendrán siempre preparados para proteger celosamente el derecho de libertad académica tanto de la Universidad como del claustro. Así aseguramos que en la Universidad siempre prevalezca un ambiente que garantice el libre fluir de ideas y el intercambio crítico y enérgico que debe caracterizar a dicha institución.

 Cuando hablemos de la Ley de la Universidad de Puerto Rico (en adelante Ley Universitaria), Ley Núm. 1 de 20 de enero de 1966 (18 L.P.R.A. see. 601 et seq.), sin más descripción, estaremos haciendo referencia a dicha ley según estaba antes de ser enmendada por las estatutos impugnados.


 Esta legislación dejó prácticamente inalterada la Ley Universitaria en cuanto a asuntos no relacionados a la existencia y composición del cuerpo rector de la Universidad.


 El Consejo de Educación Superior (en adelante Consejo) tenía capacidad para demandar en casos de expropiación, Art. 2 de Ley Núm. 263 de 14 de mayo de 1945 (18 L.P.R.A. see. 671), así como para solicitar una orden de interdicto contra una institución educativa que insista en operar sin la licencia correspondiente. Art. 8 de Ley Núm. 31 de 10 de mayo de 1976 (18 L.P.R.A. sec. 2108).


 Reconocemos que nuestra jurisprudencia no ha limitado la capacidad del Consejo para ser demandado. Henríquez v. Consejo Educación Superior, 120 D.P.R. 194 (1987); Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993); Bayrón Toro v. Serra, 119 D.P.R. 605 (1987); Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978); Berrios Martínez v. U.P.R., 107 D.P.R. 144 (1978). Dicho asunto no había sido abor-dado antes, puesto que el Consejo nunca lo había presentado como defensa. De todas maneras, lo cierto es que no le hemos reconocido capacidad al Consejo para deman-dar, fuera de las dos (2) excepciones establecidas por ley.


 No tenemos que resolver si el Consejo carece de legitimación activa, dada nuestra conclusión de que dicho organismo carece de capacidad para demandar.


 El caso Gobierno de la Capital v. Consejo Ejecutivo, 63 D.P.R. 434 (1944), citado por el Gobernador en apoyo de su posición, no aplica al caso ante nos. La determinación que allí hicimos fue substantiva y no tenía que ver con una legitimación. Rechazamos que dicho caso apoye la norma de que personas y organis-mos de la Rama Ejecutiva nunca tienen legitimación para plantear, en los tribunales y contra el Estado, la inconstitucionalidad de una legislación. Véase, a estos efectos, J.J. Alvarez González, Derecho Constitucional, 61 Rev. Jur. U.P.R. 637, 652-656 (1992).


 Por el contrario, nuestra Constitución concede la facultad expresa a la Asam-blea Legislativa para “crear, consolidar o reorganizar departamentos ejecutivos y definir sus funciones”. Art. III, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 343. Esta disposición fortalece nuestra conclusión de que, ausente alguna disposición en contrario, los empleados públicos no tienen interés propietario alguno sobre las funciones que desempeñen.


 Tampoco existe acuerdo o contrato alguno que sustente el reclamo de interés propietario de los miembros del Consejo.


 Los miembros del Consejo argumentan que se afecta el derecho a la educa-ción, según plasmado en nuestra Constitución (Art. II, Sec. 5, L.P.R.A., Tomo 1). Aparte del problema de legitimación para invocar los derechos constitucionales de terceros, este planteamiento no procede. La educación universitaria no está com-prendida en el ámbito de nuestra cláusula constitucional sobre educación. Asoe. Acá-' *112demias y Col. Cristianos v. E.L.A., 135 D.P.R. 150 (1994).
Por otro lado, aunque el reclamo de libertad académica institucional está fun-dado en la libertad de expresión, los miembros del Consejo no han alegado que la legislación impugnada infrinja sus derechos personales de libertad de expresión.


 Aunque se sostuvo ante el foro de instancia que la legislación impugnada representaba un intento del Gobierno para imponer en la Universidad de Puerto Rico su ideología política, social y cultural, dicha teoría se presentó para demostrar que se estaba violando la libertad académica de la Universidad. No es hasta el es-crito de apelación que los miembros del Consejo presentan la teoría de discrimen político contra empleados públicos y reclaman que se ha discriminado contra ellos en su carácter individual como empleados públicos.


 Esto es así aun sin tomar en cuenta que el Gobernador no tiene control sobre la identidad de tres (3) de los trece (13) miembros que constituyen la Junta de Síndicos.


 Durante su historia, la Universidad, de Puerto Rico ha sido víctima de in-tervenciones políticas y, como regla general, su estudiantado ha clamado por mayor autonomía para dicha institución.
"...[L]a autoridad conferida a la Junta de Síndicos por la ley de 1925 la mante-nía [a la Universidad] sometida a los vaivenes de la política partidista local y privada de la independencia académica consubstancial al buen funcionamiento de una insti-tución de educación superior.” Isabel Picó de Hernández, Los estudiantes universita-rios y el proceso político puertorriqueño (1903-1948), Tesis, Departamento de Go-bierno de la Universidad de Harvard, 1974, pág. 194. Véase, además, id., págs. 117, 196-208 y 227-239.


 Las Constituciones de los siguientes estados otorgan expresamente un rango constitucional a la autonomía de sus universidades públicas: California, Georgia, Hawaii, Idaho, Michigan, Minnesota, Montana, Nebraska y Oklahoma. J.P. Byrne, Academic Freedom: A “Special Concern of the First Amendment”, 99 Yale L. J. 251, 327 esc. 303 (1989). Véase, también, H.W. Horowitz, The Autonomy of the University of California under the State Constitution, 25 U.C.L.A. L. Rev. 23, 25 (1977); Regents of University of Minnesota v. Lord, 257 N.W.2d 796, 800 (1977). En Minnesota, donde la Universidad pública tiene un rango constitucional, la jurispruden-cia ha resuelto que el propósito de dicha disposición constitucional fue el poner “ ‘the management of the greatest state educational institution beyond the dangers of vacillating policy, ill informed or careless meddling and partisan ambition that would be possible in the case of management by either legislature or executive’ ”. Regents of the University of Minnesota v. Lord, supra, pág. 800.


 Le corresponde anualmente a la Universidad el 9.33% del promedio del monto total de las rentas anuales ingresadas al Fondo General del Tesoro Estatal en los dos (2) años anteriores al año corriente y de lo ingresado en cualesquiera fondos especiales creados mediante legislación a partir del 1ro de julio pasado, que se nu-tran de recursos generados por imposiciones contributivas. Sec. 1 de la Ley Núm. 46 de 6 de agosto de 1992 (18 L.P.R.A. secs. 621-1 y 621a).


 Conforme a lo anterior, la Asociación Americana de Profesores Universita-rios ha definido la “libertad académica” como “ ‘a scholar’s right to be free of institutional (or governmental) control in professional utterance’ ”. (Escolio omitido.) D.M. Rabban, A Funcional Analysis of “Individual” and “Individual” Academic Freedom under the First Amendment, 53 (Núm. 3) Law & Contemp. Probs. 227, 260 (1990).


 Resumiendo estas ideas, nos expresa un comentarista lo siguiente:
“... the 1915 declaration worried that legislators might try to use the state’s purse strings to manipulate the academic inquiries of professors, particularly when *122scholarly views might deviate from strong public opinions or from established government policies.” Rabban, supra, pág. 233.


 Varios comentaristas actuales coinciden en que el sistema de permanencia es un mecanismo importante para proteger la libertad académica. Se ha señalado que este sistema
“...eliminates the gravest evils of lay control over universities —ignorant interference with painstaking investigation and discussion of controversial problems— by insisting that professors be evaluated only for professional competence and only (in the first instance) by peers.” Byrne, supra, pág. 279.
Cuando se usa el sistema de permanencia, “personnel decisions are based largely on scholarship and teaching ability by placing primary responsibility for hiring and promotion on peers”. Byrne, supra, págs. 310-311.
En 1940, la A.A.U.R le dio seguimiento a la declaración de 1915 con otra declaración. Policy Documents and Reports 3 (A.A.U.P. 1984), transcrito en el Apén-dice B, 1940 Statement of Principle on Academic Freedom and Tenure, 53 (Núm. 3) Law & Contemp. Probs. 407 (1990). En ésta se dibuja con más detalle los procedi-mientos que deben existir para que un sistema de permanencia (.tenure) proteja adecuadamente la libertad académica tradicional de los profesores.


 La libertad académica individual consiste principalmente en excluir a no-académicos de la toma de decisiones académicas, así como en exigir que quienes tomen dichas decisiones lo hagan sobre bases propiamente académicas. Byrne, su*123pra, pág. 304.


 Los conceptos “libertad académica individual” y “libertad académica insti-tucional” son independientes. De hecho, se ha sostenido que ambos derechos pueden ser contradictorios debido a que cuanta más libertad tenga una universidad frente al Estado, menos espacio tienen los profesores y estudiantes para defenderse de la universidad mediante reclamos en los tribunales. Por otro lado, cuantos más dere-chos tengan los profesores como individuos, menos capacidad tiene la institución universitaria para determinar, libre de influencias del Estado, los asuntos relaciona-dos a la administración y política educacional de la institución. Véanse, en general: Byrne, supra págs. 257-258; Comentario, The Burden of Proof and Academic Freedom: Protection for Institution or Individual?, 82 N.W. L. Rev. 492, 510 esc. 108 (1988); Regents of the University of Michigan v. Ewing, 474 U.S. 214, 226 esc. 12 (1985). Véanse, también: Piarowski v. Illinois Community College, 759 F.2d 625, 629 (7mo Cir.), cert. denegado, 474 U.S. 1007 (1985); Rabban, supra, pág. 229.


 Véanse: Contestación a la demanda, pár. 19; Réplica del demandado de 14 de julio de 1993, pág. 2; Alegato del demandado de 20 de diciembre de 1993, pág. 29. (“Desde nuestra comparecencia inicial, la parte aquí apelada ha reconocido la exis-tencia de un derecho constitucional de libertad académica institucional. ... Bajo esta nueva vertiente la universidad, como institución independiente y separada de los estudiantes y profesores que la componen, puede reclamar ciertas prerrogativas contra una intervención indebida del estado.”)
Lo que el Gobernador alega es que los miembros del Consejo carecen de acción legitimada para oponer este derecho ante el poder ejecutivo del cual forma parte. Ya consideramos y resolvimos contra el Gobernador dicho planteamiento.


 A estos efectos, véanse: Regents of the University of Michigan v. Ewing, supra; Widmar v. Vincent, 454 U.S. 263, 277-281 (1981), opinión concurrente, del Juez Stevens, pág. 278; University of California Regents v. Bakke, 438 U.S. 265, 312 (1978), opinión del Juez Powell, anunciando el fallo del Tribunal; University of Pennsylvania v. EEOC, 493 U.S. 182, 198 esc. 6 (1990); Consejo Educación Superior v. U.I.A., 120 D.P.R. 224, 235 esc. 12 (1987). Aunque esta noción no goza de apoyo universal, quienes la oponen forman un grupo minoritario. M.G. Yudof, Three faces of Academic Freedom, 32 Loy. L. Rev. 831, 855-856 (1987). Véase, también, Rabban, supra, págs. 266-280, y fuentes allí citadas.


 “A state university is a unique state entity in that it enjoys federal constitutional rights against the state itself.” Byrne, supra, pág. 300.


 “Although the meaning of constitutional academic freedom remains ambiguous, the Supreme Court has clearly recognized it as an unenumerated first amendment right with both individual and institutional components that can be in tension with each other.” Rabban, supra, pág. 300.


 “Our Nation is deeply committed to safeguarding academic freedom, which is of transcendent value to all of us and not merely to the teachers concerned. That freedom is therefore a special concern of the First Amendment, which does not tolerate laws that cast a pall of orthodoxy over the classroom.” (Citas omitidas.) Keyishian v. Board of Regents, 385 U.S. 589, 603 (1967).


 “The court has been far more generous in its praise of academic freedom than in providing a precise analysis of its meaning.” Byrne, supra, pág. 257. Véanse, en general: Byrne, supra, págs. 252-254, 311 y 312-339; Metzger, supra, págs. 1289-1291; Rabban, supra, pág. 230 y 300; Comentario, supra, pág. 512; Wilson v. Chancellor, 418 F.Supp. 1358, 1362 (D. Or. 1976).


 Hasta ahora, no nos habíamos enfrentado a problemas relacionados a la libertad académica individual e institucional. Lo que hemos examinado son proble-mas generales de la libertad de expresión en el escenario particular universitario y escolar. Sánchez Carambot v. Dir. Col. Univ. Humacao, 113 D.P.R. 153 (1982); Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251 (1979). El lenguaje que hemos utilizado, que exalta las virtudes de la libertad académica, ha sido empleado para apoyar la conclusión de que la libertad de expresión también protege a los profesores y estu-diantes dentro de las instituciones universitarias. No debe confundirse la libertad académica con los principios generales de Primera Enmienda de la Constitución federal, L.P.R.A., Tomo 1. Byrne, supra, págs. 262-265.


 En Sweezy v. New Hampshire, 354 U.S. 234 (1957), la Corte dio la razón a un conferenciante, que no quería divulgar al Estado una información sobre lo dicho por él en una conferencia que ofreció como invitado en una clase en la universidad pública del Estado. No obstante, el caso se resolvió sobre bases técnicas no relacio-nadas en absoluto a la libertad académica.
En Keyishian v. Board, of Regents, supra, el Tribunal Supremo federal resolvió que era inconstitucional que el Estado prohibiera a los profesores de la universidad pública de Nueva York, mediante el efecto indirecto de ciertos estatutos, tratar en clase temas relacionados al Marxismo u otras ideas revolucionarias. No obstante, Keyishian, supra, no fue resuelto sobre bases relacionadas a la libertad académica; se resolvió al amparo de la doctrina de vaguedad, principio general derivado de la Primera Enmienda de la Constitución federal. Es importante notar también que el problema principal estaba relacionado con la libertad académica individual de los profesores frente a los intentos indirectos del Estado de intervenir o regular el con-tenido del discurso universitario, y sólo en menor grado estaba involucrada la liber-tad académica institucional.


 Respecto a los problemas relacionados con las ciencias sociales y naturales, expresa la opinión que “[flor society’s good —if understanding be an essential need of society— inquiries into these problems, speculations about them, stimulation in others of reflection upon them, must be left as unfettered as possible. Political power must abstain from intrusion into this activity of freedom, pursued in the interest of wise government and the people’s well-being, except for reasons that are exigent and obviously compelling”. Sweezy v. New Hampshire, supra, pág. 262, opinión concu-rrente del Juez Frankfurter.


 En esta opinión se reconoce que la Universidad tiene derecho, bajo la liber-tad académica institucional, a tomar en consideración el factor racial al evaluar aspirantes, cuando al hacerlo se persiguan objetivos académicos legítimos y siempre que no se violente el principio constitucional de igual protección de las leyes.
Sin embargo, el Juez Powell fue el único que acogió en alguna medida la teoría de la Universidad sobre la libertad académica institucional. En University of California v. Bakke, 438 U.S. 265 (1978), no hubo opinión del Tribunal. Los cuatro (4) *128Jueces, que hubiesen resuelto a favor de discreción sin límite para la universidad, no usaron como fundamento la libertad académica institucional. Por otro lado, los cua-tro (4) Jueces que hubiesen resuelto que la universidad no puede tomar en conside-ración para nada el factor racial en sus decisiones de admisión, ello por razones estatutarias, ni siquiera discutieron si la libertad académica institucional de la uni-versidad le daría espacio a ésta para tomar en cuenta la raza del solicitante.


 En palabras del propio Tribunal federal, la controversia consistía en deter-minar si una universidad “enjoys a special privilege, grounded in ... the First Amendment, against disclosure of peer review materials that are relevant to charges of racial or sexual discrimination in tenure decisions”. University of Pennsylvania v. *129EEOC, supra, pág. 184.


 En University of Pennsylvania v. EEOC, supra, no se alegó que la E.E.O.C. pretendiera o fuera de hecho a dirigir el contenido del discurso universitario hacia o en rechazo a determinados temas o puntos de vista. Como consecuencia, no fue ne-cesario enfrentar la interrogante de hasta qué punto la libertad académica institu-cional protegería a una universidad ante los intentos indirectos de parte del Go-bierno de influenciar el contenido del discurso universitario. University of Pennsylvania, supra, pág. 198.


 El resultado y análisis en University of Pennsylvania v. EEOC, supra, ha sido motivo de preocupación entre los defensores de la libertad académica institucional. W.W. Van Alstyne, Academic Freedom and the First Amendment in the Supreme Court of the United States: An Unhurried Historical Review, 53 (Núm. 3) Law & Contemp. Probs. 79, 139 esc. 207 (1990); Byrne, supra, págs. 318-319 y 320.


 reconocerle un ámbito más amplio a la libertad académica institucional, únicamente estamos limitados por el ámbito de la libertad académica individual al amparo de la Constitución federal, en cuanto dichas libertades advengan en conflicto. En este caso no se presenta dicho problema.


 Coincidimos con el siguiente comentario sobre el caso de University of Pennsylvania v. EEOC, supra:
“Purporting to distinguish Sweezy on the basis that the inquiry in that case went to the content of teaching, whereas here it went to the determination of professional qualification (though why that difference should be thought to matter is nowhere explained), the Court rejected the claim [of the university], ... The tenor and decision in University of Pennsylvania are more at odds with Sweezy than any other single case to come from the Supreme Court during the past thirty-five years.” (Citas omitidas.) Van Alstyne, supra, pág. 139 esc. 207.
También estamos de acuerdo con las siguientes expresiones, hechas por un co-mentarista al reseñar la controversia del caso, cuando todavía estaba pendiente de resolverse:
*131“Beyond invoking Frakfnrter’s ‘four freedoms’, the Supreme Court has hot provided any guidance as to which administrative activities are protected by constitutional academic freedom from political regulation. Peer review certainly comes within the protection of institutional academic freedom if any university activity other than teaching and scholarship does. Peer review is the canonical procedure for determining ‘who will teach’. ...
“...A cavalier disregard for the interests of the university in the process of peer review would be disastrous; this would relegate institutional academic freedom, at least as to activities other than teaching and scholarship, to a trivial status, a makeweight in decisions reached on undisclosed grounds.” Byrne, supra, págs. 318-319 y 320.


 Véase, en general, en el contexto de las universidades públicas, Rabban, supra, págs. 271-272 y 276-280.


 La principal función y característica, que hace únicas a las universidades, es la investigación desinteresada. Existen también otras funciones y valores únicos de las universidades, constitutivos del fundamento de la libertad académica institucio-nal, todos en cierta medida relacionados al principal. Byme expone los siguientes: “disinterested inquiry, reasoned and critical discourse, and liberal education.” Byrne, supra, pág. 338 Véase, en general, id., págs. 332-339.


 La Ley Núm. 17 de 16 de junio de 1993 (18 L.P.R.A. secs. 852-8520, que crea el nuevo Consejo, dispone que toda institución privada de educación superior necesita una licencia de dicho cuerpo para poder operar o continuar operando en Puerto Rico. Art. 11 de la Ley Núm. 17, supra, 18 L.P.R.A. sec. 852i. Establece que el Consejo examinará las credenciales de la facultad, calidad y suficiencia de los pro-gramas que han de ofrecerse, las instalaciones físicas y facilidades, y la solvencia económica de la institución. Art. 7(2) de la Ley Núm. 17, supra, 18 L.P.R.A. sec. 852e. Estas normas responden a un interés legítimo del Estado de asegurar a todo estu-diante, que se matricule en dichas instituciones, que éstas estén mínimamente cua-lificadas para la labor educativa. Véase Art. 13 de la Ley Núm. 17, supra, 18 L.P.R.A. sec. 852k. De su faz, el esquema de licénciamiento establecido mediante esta legis-lación no presenta problemas de libertad académica institucional por constituir unos requisitos generales que no están dirigidos a suprimir o avanzar ciertos puntos de vista, que interfieren sólo de manera incidental con las libertades institucionales correspondientes.